Citation Nr: 1549848	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  12-09 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1. Entitlement to an increased rating for a left eye disability, currently evaluated as 40 percent disabling, on an extraschedular basis.

2. Entitlement to service connection for a right eye disorder, to include as secondary to the service-connected left eye disability.

3. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

H. Yoo, Counsel


INTRODUCTION

The Veteran had active military service from January 1983 to June 1989.  

This matter comes before the Board of Veterans' Appeals (Board) by order of the United States Court of Appeals for Veterans Claims (Court) in May 2015, which granted a Joint Motion For Partial Remand (JMR) vacating the Board's February 2014 decision, and remanding the case to the Board for compliance with the JMR and readjudication consistent with its order, specifically, for consideration of an extraschedular rating.  The JMR did not disturb that portion of the Board's decision that granted an increased rating from 30 percent to 40 percent for the service-connected left eye disability on a schedular basis.

In the Board's August 2014 remand, it was noted that the issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The matter was remanded to the AOJ for appropriate action, but no action appears to have yet been taken on this issue.  Because this issue is inextricably intertwined with the increased rating issue on appeal, the TDIU issue is again before the Board.

This case is REMANDED to the AOJ.  VA will notify the appellant if further action is required on his part.


REMAND

To determine whether a claim should be referred for consideration of an extraschedular rating requires an analytical process.  First, a determination of whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology must be made.  If the rating criteria are inadequate, the Board must proceed to determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors, such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation Service for extraschedular consideration.  Thun v. Peake, 22 Vet. App. 111 (2008).

The May 2015 JMR concluded that the Board did not provide an adequate statement of the reasons and bases for denying entitlement to an increased rating for a left eye disability on an extraschedular basis.  The JMR stated that while the Board remanded the issue of TDIU for additional evidence based on the inadequacy of the record with regard to the impact of the Veteran's service-connected left eye condition on employability, the Board found the record was adequate to decide the question of whether the second prong of Thun was met with respect to marked interference with employability.  Therefore, a remand was required for readjudication.

Since the Board may not award extraschedular ratings in the first instance, the current claim must be remanded for initial adjudication by the Under Secretary for Benefits or the VA Director of Compensation Service.  38 C.F.R. § 3.321; Floyd v. Brown, 9 Vet. App. 88, 94 (1996). 

The issue of entitlement to service connection for a right eye disorder, to include as secondary to the service-connected left eye disability, has been raised by the record, but has not been adjudicated by the AOJ.  The Board remanded this claim to the AOJ in August 2014, as it was inextricably intertwined with the issue of TDIU.  It does not appear that any action has been taken in this regard.  Accordingly, the Board must again remand this issue to the AOJ, because the TDIU issue may not be readjudicated until the service connection right eye disorder claim is adjudicated.  

With respect to the Veteran's claim for a TDIU rating, the Board finds that this claim is inextricably intertwined with his pending increased rating claim and left eye service connection claim.  The TDIU claim cannot be reviewed while the pending claims remain unresolved.  Thus, adjudication of the TDIU claim must be held in abeyance pending further development of the Veteran's increased rating and service connection claims.  Moreover, because an opinion has not been obtained with respect to his TDIU claim, the Board finds that on remand the VA Director of Compensation Service should also be asked to consider TDIU on an extraschedular basis according to 38 C.F.R. § 4.16(b).

Finally, ongoing medical records should also be obtained. 38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. Copies of updated treatment records should be obtained and added to the claims file.

2. Develop as necessary and then adjudicate the issue of entitlement to service connection for a right eye disorder, to include as secondary to the service-connected left eye disability.  Properly notify the Veteran of the decision.  This issue is not before the Board unless an appeal is properly perfected.

3. Following completion of the above, provide the Veteran with an appropriate VA examination, to be conducted with respect to his TDIU claim.  The claims file should be made available for the examiner to review, and the examination report should reflect that such review was accomplished.  All pertinent findings should be reported.  The examiner must comment on functional impairment caused solely by the service-connected disabilities.  In particular, he or she should describe what types of employment activities would be limited because of the Veteran's service-connected disabilities, what types of employment would not be limited (if any), and whether any limitation on employment is likely to be permanent.  

The examiner must acknowledge and take into account the Veteran's education, training, and work history.  Nonservice-connected disabilities and age should be neither considered nor mentioned.  All findings and conclusions should be set forth in a legible report, accompanied by a rationale.

4. Following completion of the above, refer the claim on appeal for an increased rating for left eye disability to VA's Under Secretary for Benefits or the Director of Compensation Service for consideration of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) and the TDIU claim on appeal for consideration of assignment of TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b).  

5. Upon completion of the foregoing, review the reports to ensure substantial compliance with the Board's directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Take any needed corrective action.  38 C.F.R. § 4.2.

6. After completion of the above, the claims properly on appeal should be reviewed in light of any new evidence.  If any claim is not granted, the Veteran and his representative should be furnished an appropriate supplemental state of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

